Citation Nr: 1231551	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a movement/neurological disorder, claimed as Parkinson's disease, to include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1991.  He served in the Southwest Asia Theater of Operations in Saudi Arabia from September 1990 to April 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony in August 2007 before a Veterans Law Judge who subsequently retired from the Board.  The transcript is associated with the record

The case was remanded for further development by the Board in December 2007 and February 2009.

The case was remanded in July 2010 to notify the Veteran of his right to have another hearing. 

The Veteran was afforded a Travel Board hearing in December 2010 at the RO.  The transcript is of record.

The case was remanded for further development in March 2011. 


FINDINGS OF FACT

1.  Exposure to environmental contaminants is consistent with the Veteran's service.

2.  There is competent and probative medical evidence of record that the Veteran has a neurological disorder, diagnosed as dystonia or Parkinson's disease, that may be related to exposure to environmental hazards during military service.  


CONCLUSION OF LAW

A neurological disorder, diagnosed as dystonia or Parkinson's disease was incurred in service.  38 U.S.C.A. § 1110, 1117, 1131, 1137, 1154(a), 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this instance, the claim of entitlement to service connection for a neurological disorder, claimed as Parkinson's disease, is granted.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103(a)(2).  In view of the Board's favorable decision and full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating the appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and paralysis agitans (Parkinson's disease) or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2011).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) .

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Factual Background

The Veteran's service treatment records do not reflect that he was treated for any neurological symptoms.  On examination in May 1991 for retirement from service, the upper and lower extremities and neurologic status were evaluated as normal.  

Post-service VA outpatient clinical records dating from April 2001 reflect that the Veteran was followed for chronic right arm and hand pain that he dated from 1993.  Diagnoses included focal dystonia/writers' cramp.  On neurological consultation in September 2002, complaints included lack of control of the right upper extremity for the previous three years that was growing progressively worse.  The appellant stated that he had difficulty writing and sometimes needed to use the other hand for guidance.  He related that he would infrequently spill sugar when putting it in a cup due to a muscle twitch, and had some tingling in the forearm with cramping.  The Veteran reported joint pain involving the right wrist and elbow.  He denied tremor and weakness.  It was noted that a CAT scan of the head was negative.  Following evaluation, the assessment was probable focal dystonia/writer's cramp involving the right hand.  He was placed on a trial of medication.  

Magnetic resonance imaging of the brain in November 2003 was interpreted as showing some prominence of the cerebral sulci in the high convexity of the brain possibly related to the Veteran's age.  In April 2004, it was recorded that there had been no response to the medications the Veteran had been prescribed.  

A July 2004 neurology consultation note indicated that the Veteran had had right hand "writer's cramp" that had been noticed for 10 years.  He indicated that his penmanship had worsened and that he could not write a long sentence.  He related that his forearm cramped with activity, and stated that he sometimes lost control of his utensil when eating.  The appellant stated that he had had to retire from his job because of difficulty writing reports, and that even working on the computer had been compromised.  History of exposure to gases in the first Gulf War was reported.  Following examination that disclosed findings that included mild cogwheel rigidity in the right arm and slight dragging on the right side, the VA attending physician in neurology diagnosed early Parkinsonism.  The examiner commented that there was no family history of Parkinson's disease, but that there was significant occupational exposure to unknown toxic gases during the Gulf War, and that there was "a possibility that his illness is related to that exposure."  He was seen in the Parkinson's clinic on that same day.   

Documentation of record reflects that the Veteran was awarded Social Security disability benefits from June 2004 with a primary diagnosis of Parkinson's disease.

The Veteran continued to be followed in the VA neurology clinic for symptoms diagnosed as early Parkinson's and/or Parkinson's disease.  In March 2006, it was reported that he had impaired deficits in both upper extremities, with balance, sensation, and mobility.  It was reported that he had right side tremors and unsteady gait.  Progressive neurological problems were noted. 

A letter dated in August 2007 was received from the Veteran's treating VA neurologist stating that she treated the Veteran for Parkinson's disease.  It was reported that the appellant initially presented with stiffness and tremor on the right.  She related that he had responded to medication but still had symptoms, including pain.  The examiner noted that the Veteran had been stationed at foreign posts including Saudi Arabia.  She related that symptoms of Parkinson's disease had occurred within 12 to 24 months of the Veteran's discharge from service.  The VA physician stated that Parkinson's disease was less likely to occur in African American people, and that it was possible that some exposure during the Veteran's tour of duty led him to develop the disease.  She stated, "I strongly believe that [the disability] should be service connected."  

Pursuant to Board remand, the Veteran was afforded a VA examination in September 2008 for Parkinson's disease by a VA physician's assistant.  Pertinent history was recited.  Following physical examination, it was opined that the Veteran did not have Parkinson's disease.  In this regard, it was explained that if the Veteran had had Parkinson's disease for 13 years, his symptoms were quite mild, particularly as he was not taking any medication.  It was noted that the tremor was active rather than resting, that there was no definitive rigidity or bradycardia, and the Veteran had give-away weakness in his legs that raised the suspiciousness of a non-organic disorder.  The report was signed by a VA physician.  

In a January 2009 VA neurology note, the Veteran's treating neurologist related that that although the physician who had signed off on the physician's assistant's 2008 report was an excellent physician, she had taken care of the Veteran for many years, and he had had Parkinson's disease versus a generalized dystonia, that responded well to Sinemet.

The case was remanded in February 2009 for further development, to include a VA examination by a neurologist.  Following examination in June 2009, the September 2008 examiner stated that "I highly respect the opinion of [the Veteran's treating physician] who I consider a national expert in Parkinson's disease.  However, I do not think this patient suffers from this disorder.  Although I am aware he has some sort of movement disorder."  The examiner noted that there was a question of etiology.  

In a letter dated in October 2008, the Veteran's wife wrote that she did not understand why the VA examiner's opinion was given preference over the Veteran's treating physician in denying the Veteran's claim because she specialized in Parkinson's disease and the VA examiner did not.  

The Veteran underwent a neurological evaluation by M. J. Klafter, D.O., in March 2010.  Pertinent history was recited, including the findings of Dr. Zesiewicz.  Following physical examination, Dr Klafter opined that the Veteran's symptoms were most consistent with a disorder of generalized dystonia, likely either doparesponsive dystonia (DRD), paroxysmal kinesigenic dystonia (PKD) or the confluence of the two.  He stated, "His facial expression is full, volume of voice is normal, and he does not have overt cogwheel rigidity to suggest idiopathic Parkinson's disease.  I do not believe that the diagnosis and treatment for both conditions (doparesponsive dystonia and idiopathic Parkinson's disease) really is the same." 

The Veteran presented testimony at a hearing in December 2010 to the effect that he had been told he had Parkinson's disease for which he was taking three types of medications.

The Board remanded the case in March 2011 for, among other things, a VA examination of the Veteran by a neurologist and an opinion as whether any current neurological disorder the Veteran had was of service onset, or related to exposure to environmental contaminants during military service.  

Subsequent to the remand, a VA physician's assistant completed a Disability Benefits Questionnaire for Parkinson's disease in April 2011.  Following evaluation, the examiner indicated that the Veteran did not have Parkinson's disease.  In an addendum dated in September 2011, the examiner stated that no opinion was necessary because the Veteran did not have Parkinson's.  

Private clinical records dated in February and April 2011 were received from Dr. Klafter showing that the Veteran received continuing follow-up for neurologic symptoms diagnosed as genetic torsion dystonia.

Following a March 2012 supplemental statement of the case, evidence dated between March and November 2011 was received showing treatment and follow-up primarily for back pain.  The representative waived RO consideration in the August 2012 Informal Hearing Presentation (see 38 C.F.R. §§ 19.38(b), 20.1304(c) (2011)).  In the Informal Hearing Presentation, the representative stated that the Board's most recent remand orders had not been complied with because the appellant had not been examined by a VA neurologist, nor had the examiner provided an opinion as to etiology of any other neurological disorder the Veteran might have.  It was noted that such evidence was necessary to properly adjudicate the claim.

Legal Analysis

The Veteran asserts that he was exposed to toxic gases while stationed in Saudi Arabia during the Gulf War conflict, and that neurological disability he currently has may be related thereto.  In reviewing the record, the Board finds that his statements concerning exposure to environmental hazards are credible when viewed in conjunction with the available evidence and are consistent with the circumstances of his service.  See 38 U.S.C.A. §§1117, 1154(a) (West 2011); 38 C.F.R. § 3.317 (2011).

At the outset, the Board finds that a neurological disorder was not shown in service, nor were symptoms consistent with paralysis agitans (Parkinson's disease) or any other organic disease of the nervous system sufficiently demonstrated within one year of the Veteran's retirement from service in 1991.  Although the Veteran has stated at times that he had such symptoms in service, or was treated within a year of service for such, this is not confirmed by the record.  His treating VA neurologist stated in August 2007 that symptoms had manifested within 12 to 24 months of the Veteran's discharge from service.  There is, however, no evidence of record that corroborates this conclusion.  As such, the Board finds that service connection for a neurological disorder is not warranted on either a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence dating from 2001 indicates that the Veteran was initially diagnosed as having dystonia, that was subsequently changed to early Parkinson's disease in 2004, for which he was treated and placed on a medication regimen.  A history of exposure to unknown toxic gases was provided at that time whereupon the physician stated that there is a possibility that the appellant's illness was related thereto.  This conclusion was supported by the Veteran's neurologist in August 2007 who stated that she was treating him for Parkinson's disease, and that it was possible that some exposure during his tour of duty had led to the development of the disease.  A January 2009 VA neurology note by same treating neurologist indicated that she had taken care of the Veteran for many years, and that he had Parkinson's disease versus a generalized dystonia.

The Board observes that subsequent thereto, the case was remanded on at least three occasions for an opinion as to whether the Veteran had Parkinson's disease or any neurological disorder related to service.  The treating physician's conclusion that the appellant had Parkinson's disease was challenged on VA examinations in 2008, 2009, and most recently by a VA physician's assistant on VA examination in 2011.  The VA examiner in June 2009 wrote that although the Veteran's treating neurologist was a nationally recognized expert in Parkinson's disease, it was not thought that he suffered from this disorder.  It was concluded, however, that the appellant had some type of movement disorder, the etiology of which was unclear.  When evaluated by Dr. Klafter in March 2010, it was determined that the Veteran had dystonia. 

The Board observes that when the appellant was examined by VA in 2011, it was found that the Veteran did not have Parkinson's disease.  The Board also notes that this examination was not conducted by a VA neurologist as the Board had stipulated, nor was the question addressed as to whether the appellant had any other neurological disorder related to service, to include exposure to environmental contaminants.  Rather, the examiner appears to have reiterated the opinions and conclusions of the previous VA examiners in 2008 and 2009, whose reports had been found to be deficient.  The conclusions were lacking in analysis because an opinion was not offered as to the whether the Veteran had any neurological disorder related to service, even if Parkinson's disease was ruled out.  

The failure to follow the specific instructions in the Board's March 2011 remand renders the 2011 examination inadequate.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  If the Board proceeds with a final negative disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In this instance, the Board finds that the fact that the agency of original jurisdiction did not recognize the remarkably inadequate VA examination report in 2011 is not a basis to penalize the Veteran.  The record reflects that the appellant has been subjected to repeated VA examinations over a seven-year long appeal process without substantially resolving the outstanding issue.  In view of such, the Board is unwilling to ask the Veteran to report for another VA examination or request further development in this regard.  The Board finds that the evidence as it stands affords a reasonable basis for a grant of service connection.

The Board observes in this instance that the central question is not whether the Veteran specifically has Parkinson's disease or dystonia, but whether the neurological disorder he currently has may be related to service.  The record reflects that his symptoms have been consistent and progressive since treatment in 2001, with a history of such symptoms for years preceding.  In July 2004, the Veteran's treating VA physician suggested that such symptoms might be related to unknown toxic gases in service.  This opinion was bolstered by the Veteran's treating neurologist, who opined in August 2007 that it was always possible that some exposure during the Veteran's tour of duty had led him to develop the disease.  The record reflects that at the time, the VA staff neurologist was an associate professor of neurology, the assistant director of the Parkinson's Disease and Movement Disorders Center at the University of South Florida College of Medicine, and considered an national expert in the field.  Therefore, the opinions attributing a neurological disorder to exposure to environmental hazards in service are both competent and probative.  The record does not reflect any evidence to the contrary.  As held by the Court in Guerrieri v. Brown, 4 Vet.App. 467, 471 (1993), the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Id.  As such, the Board finds that a basis for service connection of a neurological disorder, diagnosed as dystonia or Parkinson's disease is demonstrated.  The benefit of the doubt is resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a neurological disorder, diagnosed as dystonia or Parkinson's disease, is granted.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


